UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DONNELL HURT,                        )
                                     )
          Plaintiff,                 )
                                     )
       v.                            ) Civil Action No. 07-1167 (RBW)
                                     )
DISTRICT OF COLUMBIA COURT           )
SERVICES AND OFFENDER                )
SUPERVISION AGENCY et al.,          )
                                     )
          Defendants.                )
____________________________________)


                                  MEMORANDUM OPINION

        Defendant Court Services and Offender Supervision Agency for the District of Columbia

(“CSOSA”) moves for partial reconsideration of the Order of May 5, 2009, granting in part and

denying in part its motion to dismiss this case brought under the Privacy Act, 5 U.S.C. § 552a

(2000). Finding the need to correct a clear error, the Court will grant the motion, vacate the

Order in part and dismiss this case.

       Motions for reconsideration are committed to the sound discretion of the trial court and

may be granted upon a showing of “an intervening change in controlling law, the availability of

new evidence or the need to correct a clear error or prevent manifest injustice.” Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996). CSOSA asserts that the Court erroneously

determined that the plaintiff could maintain a damages claim predicated on the Privacy Act’s

improper disclosure provision, 5 U.S.C. § 552a(b). See Memorandum Opinion (“Mem. Op.”) of

May 5, 2009 at 5 (finding exemption of Supervision Offender Case Files from certain Privacy

Act requirements inapplicable to the improper disclosure provision). As the defendant correctly
argues, the Court based that determination on 28 C.F.R. § 802.28(b)(1)-exempting Office of

Professional Responsibility (“OPR”) records-when it should have applied § 802.28(a)(1)-

exempting Supervision Offender Case Files. See Mem. Op. at 5 (discussing exempted record

systems).

       Unlike subsection (b), which exempts OPR records from the Privacy Act’s damages

provision (subsection (g)) “to the extent that [they are] exempt from the access and amendment

provisions of subsection (d)[,]” 28 C.F.R. § 802.28(b)(2)(ix), subsection (a) has no such

restriction. The plaintiff therefore cannot recover monetary damages for an improper disclosure

because CSOSA has wholly exempted the Supervision Offender Case Files from subsection (g).

See Mem. Op. at 5 (citing 28 C.F.R. § 802.28(a)(1)). As to the remaining improper disclosure

claim, then, the Court finds that the plaintiff fails to state a claim upon which relief can be

granted.1



                                                       ________s/________________
                                                       Reggie B. Walton
Date: June 8, 2009                                     United States District Judge




       1
            A final order accompanies this Memorandum Opinion.

                                                  2